Citation Nr: 0022671	
Decision Date: 08/25/00    Archive Date: 09/01/00

DOCKET NO.  95-05 761	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to an increased rating for allergic rhinitis with 
sinusitis currently evaluated as 10 percent disabling.

(The issues of whether new and material evidence has been 
submitted to reopen a claim of entitlement to service 
connection for residuals of a left ankle fracture and 
entitlement to service connection for sexual dysfunction with 
loss of erectile power, to include as secondary to service-
connected post-operative left testalgia, are the subject of a 
separate decision of the Board.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Patricia A. Boston, Counsel


INTRODUCTION

The veteran served on active duty from October 1976 to 
October 1979.

This matter came before the Board of Veterans' Appeals 
(hereinafter, the Board) on appeal from rating a November 
1994 from the Department of Veterans Affairs (VA) Regional 
Office (RO) in Wichita, Kansas, which confirmed an April 1994 
denial of ratings in excess of 10 percent each for testalgia 
and for allergic rhinitis with sinusitis.  The veteran timely 
appealed these determinations to the Board.

In May 1997, the Board denied the claim for a higher 
evaluation for testalgia; hence, that claim is no longer 
before the Board.  At that time, the Board also remanded the 
claim for a higher evaluation for allergic rhinitis with 
sinusitis to the RO for further development, which has since 
been accomplished.  As the denial of the claim was continued, 
the case has been returned to the Board for further appellate 
consideration.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran's service-connected rhinitis with sinusitis 
is primarily manifested by objective evidence of nasal 
congestion without tenderness, and hypertrophy (swelling) and 
redness of the turbinates; the veteran subjectively complains 
of sensitivity to dust, smoke and pollen, pressure headaches 
around his eyes and sinuses when he has reactions to these 
allergens, difficulty breathing while he sleeps, and swelling 
and redness of the turbinates.  

3.  There is no evidence of crusting, ozena, anosmia, nasal 
polyps, or clinical evidence or diagnosis of sinusitis, to 
include on x-ray.  


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for 
allergic rhinitis with sinusitis have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West. 1991); 38 C.F.R. §§ 3.321, 4.1, 
4.2, 4.7, 4.41, 4.97, Diagnostic Codes 6510, 6522 (1999); 38 
C.F.R. § 4.97, Diagnostic Codes 6501, 6510 (1996). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background

The history of the veteran's allergic rhinitis with sinusitis 
may be briefly described.  According to the report of 
enlistment examination dated in September 1976, the clinical 
evaluation of the sinuses was indicated to have been normal.  
However, the veteran reported that he had a prior history of 
sinusitis.  A service medical record dated in November 1976 
showed that the veteran was seen for complaints of sinus 
trouble.  In December 1976, the veteran was seen for 
complaints of sinus congestion.  The diagnosis was sinusitis.  
Service medical records dated in June 1977, September 1977 
and March 1978 demonstrated that the veteran was seen for 
complaints of sinus congestion and that each examiner 
concluded that the veteran had a diagnosis of a head cold.  
In March 1979, the veteran was seen for complaints of a 
continuos sinus cough and drainage of approximately 3 years' 
duration.  The diagnosis was allergic rhinitis.

The report of a VA general medical examination conducted in 
February 1980 included the examiner's diagnostic impressions 
that the veteran had a history of sinus drainage on the right 
and that X-rays of the sinuses and the examination were 
indicated to have been negative.  At that time, the veteran 
reported a history of allergic rhinitis since going over seas 
during active service in 1977.  He stated that he suffers 
from constant sinus problems.  The examination of the nose, 
sinuses, mouth and throat was indicated to have been normal.  
X-rays of the sinuses were indicated to have been normal.  
The paranasal sinuses were well developed and well aerated.  
There was no evidence of any thickening of the mucous 
membranous lining or fluid levels.

In a rating action dated in May 1980, the RO granted service 
connection for a history of sinusitis and allergic rhinitis 
and assigned a noncompensable evaluation for that disability 
under the provisions of Diagnostic Code 6510 of the VA 
Schedule for Rating Disabilities.  

VA and private medical records dated between 1981 and 1984 
include references to chronic sinusitis and rhinitis. 

In the report of a VA ear, nose and throat examination 
performed in June 1984, the examiner concluded that the 
veteran had a diagnosis of allergic rhinitis.  At that time, 
the veteran reported complaints of nasal congestion and 
postnasal drip of approximately several years' duration.  He 
stated that he does sneeze, but that he has trouble breathing 
through the nose most of the time.  On examination of the 
nose, the mucous membrane was red and the airway was 
constricted.  The examinations of the mouth and ears were 
indicated to have been normal.  X-rays of the sinuses were 
indicated to have been normal.  The sinuses were adequately 
pneumatized.  There was no evidence of any inflammatory 
disease or other abnormality.

By a rating action dated in August 1984, the RO 
recharacterized the veteran's service-connected disability as 
allergic rhinitis and sinusitis, and assigned a schedular 10 
percent evaluation, under Diagnostic Codes 6501-6510.  That 
disability evaluation has since remained in effect.

The veteran filed the current claim for an increased rating 
in January 1994.  At that time, he indicated that he had 
received medical treatment from the LaJolla (San Diego) VA 
medical facility between 1992 and 1993, and from the VA 
Medical Center (VAMC) in Wichita, Kansas, from 1993 to the 
present.

The veteran underwent a VA ear, nose and throat examination 
in June 1996.  At that time, he reported complaints of 
sensitivity to dust, smoke and pollen.  He stated that he has 
pressure headaches around his eyes due to the swollen 
membranes in his nose and sinuses when he has reactions to 
these allergens.  He mentioned that this causes him 
difficulty breathing while he sleeps.  He said that he uses 
beclomethasone nasal inhaler twice a day and that he has 
tried over the counter medications, but that they don't seem 
to give him any relief.  He indicated that the nasal inhaler 
works the best for giving him relief of his symptoms.  On 
examination, the external nose was indicated to have been 
normal.  The nasal vestibules were indicated to have been 
clear.  The right nasal cavity was narrower than the left due 
to swelling and redness of the turbinates.  The septum was 
midline.  The floor of the nose was clear.  The inferior 
meatus was narrower on the right than the left due to edema 
of the inferior nose.  The inferior turbinates were red and 
swollen bilaterally.  The olfactory area was decreased due to 
the nasal mucosal swelling.  It was noted that the examiner 
was unable to visualize the middle meati, the middle 
turbinate, and the spheno-ethmoidal recess; and that the 
examiner was unable to visual the superior turbinates due to 
the swelling of the internal nose.  The veteran denied any 
facial pain or tenderness over the paranasal sinuses.  It was 
indicated that X-rays of sinuses with water views did not 
reveal any evidence of sinusitis.  However, there was 
evidence of some hypertrophy of the turbinates.  The examiner 
diagnosed rhinitis secondary to allergies.

Treatment records dated between 1992 and 1998 from the two VA 
facilities referred to above, and from private practitioners, 
reflect that the veteran received intermittent treatment for 
several conditions, to include psychiatric, orthopedic, and 
cardiovascular disabilities.  These records include only a 
few references to rhinitis.  An April 1993 treatment record 
and the report of a January-March 1994 hospitalization 
include diagnoses of allergic rhinitis; however, as these 
diagnoses were made in connection with treatment for other 
disorders, they include no findings pertinent to evaluation 
of the veteran's service-connected disability.  
In September 1997, the veteran was seen for various 
complaints, to include "sinus headache."  An August 1997 VA 
outpatient treatment record reflects a complaint of chronic 
nasal congestion for years (for which the veteran used 
Beclomethasone twice a day) without seasonal changes.  The 
examiner noted that the veteran attributed headaches to his 
condition, but noted that they are more typical for tension 
type headaches.  The pertinent clinical findings were 
bilateral nasal congestion, the left greater than the right, 
but no sinus tenderness or nasal discharge.  The relevant 
assessment was vasomotor rhinitis, rule out sinusitis 
(although the physician noted that the veteran's history was 
somewhat atypical for this).  The plan was to continue with 
Beclomethasone and add Dimetapp twice a day; the physician 
also indicated that she would consider adding saline nasal 
spray and/or atrovent nasal, if warranted.

II.  Analysis

The veteran and his representative contend, in substance, 
that an increased evaluation for the veteran's service-
connected allergic rhinitis with sinusitis, currently 
evaluated as 10 percent disabling, is warranted.

As a preliminary matter, the Board finds the veteran's 
increased rating claim for bilateral pes planus is well 
grounded within the meaning of 38 U.S.C.A. § 5107(a) (West 
1991).  A claim that a service-connected condition has become 
more severe is well grounded where the claimant asserts that 
a higher rating is justified due to an increase in severity.  
See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); Proscelle 
v. Derwinski, 2 Vet. App. 629, 631-632 (1992).  The Board 
also finds that all relevant evidence for an equitable 
disposition of the claim has been obtained, and that no 
further assistance to the veteran is required to comply with 
VA's duty to assist him pursuant to 38 U.S.C.A. § 5107(a).

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  See 38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. Part 4 (1999).  When a question 
arises as to which of two ratings apply under a particular 
diagnostic code, the higher evaluation is assigned if the 
disability more closely approximates the criteria for the 
higher rating; otherwise, the lower rating will be assigned.  
See 38 C.F.R. § 4.7 (1999).  After careful consideration of 
the evidence, any reasonable doubt remaining is resolved in 
favor of the veteran.  See 38 C.F.R. § 4.3 (1999).  The 
veteran's entire history is reviewed when making disability 
evaluations.  See 38 C.F.R. § 4.1 (1999); Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1995).  However, the current 
level of disability is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

As noted above, the veteran's service-connected disability 
initially was evaluated as noncompensable under Diagnostic 
Code 6510, pursuant to which chronic pansinusitis sinusitis 
was evaluated; then, in August 1984, the RO recharacterized 
the disability and assigned a 10 percent evaluation under 
Diagnostic Codes 6501-6510.  

During the pendency of this appeal, the regulations pursuant 
to which respiratory disabilities, to include allergic 
rhinitis and sinusitis, are evaluated were changed, effective 
October 7, 1996.  See 61 Fed. Reg. 46720 (1996) (codified at 
38 C.F.R. § 4.97).  Diagnostic Code 6501 was discontinued and 
replaced by Diagnostic Codes 6522, 6523, and 6524.  

Where laws or regulations change after a claim has been filed 
or reopened, but before the administrative or judicial appeal 
process has been concluded, the version most favorable to the 
veteran applies, absent Congressional or Secretarial intent 
to the contrary.  See Dudnick v. Brown, 10 Vet. App. 79 
(1997); Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  
In this regard, the General Counsel of VA has recently held 
that where a law or regulation changes during the pendency of 
a claim for an increased rating, the Board should first 
determine whether the revised version is more favorable to 
the veteran.  In so doing, it may be necessary for the Board 
to apply both the old and new versions of the regulation.  If 
the revised version of the regulation is more favorable, the 
retroactive reach of that regulation under 38 U.S.C.A. 
§ 5110(g) can be no earlier than the effective date of that 
change.  See VAOPGCPREC 3-2000 (2000).

In this case, neither the former nor the revised applicable 
criteria are clearly more favorable to the veteran's claim.  
Hence, the RO appropriately evaluated the medical evidence 
applying both the former and the revised criteria, and 
concluded that the veteran was entitled to no higher than a 
10 percent rating under either criteria.  There is no due 
process to the Board doing likewise, and applying the more 
favorable result, if any.

Prior to October 7, 1996, evidence of chronic atrophic 
rhinitis with definite atrophy of the intranasal structure 
and moderate secretion warranted a 10 percent rating.  38 
C.F.R. § 4.97, Diagnostic Code 6501 (1996).  Evidence of 
moderate crusting and ozena and atrophic changes warranted a 
30 percent rating; and massive crusting and marked ozena with 
anosmia warranted a maximum 50 percent rating.  Id.

Under the revised regulations, effective October 7, 1996, 
allergic or vasomotor rhinitis is rated under 38 C.F.R. 
§ 4.97, Diagnostic Code 6522 (1999).  Under Diagnostic Code 
6522, a 10 percent rating is warranted for allergic or 
vasomotor rhinitis without polyps, but with greater than 50-
percent obstruction of nasal passage on both sides or 
complete obstruction on one side.  Id.  A maximum 30 percent 
rating is warranted for allergic or vasomotor rhinitis with 
polyps.  Id.

Applying the relevant criteria to the facts of this case, the 
record does not demonstrate the requisite objective 
manifestations for a rating greater than 10 percent under the 
provisions of Diagnostic Code 6501.  As noted above, 
bilateral nasal congestion has been noted in treatment 
records, although on examination in June 1996, the nasal 
vestibules were clear.  VA examination, however, did then 
reveal evidence of evidence of hypertrophy (swelling) and 
redness of the inferior turbinates.  While the veteran also 
has reported having pressure headaches around his eyes due to 
the swollen membranes in his nose and sinuses when he has 
reactions to dust, smoke and pollen, the physician who saw 
the veteran on an outpatient basis in August 1997 opined that 
the veteran's headaches were more of the tension type.  
Further, the veteran has denied any facial pain or tenderness 
over the paranasal sinuses on examination.  The Board finds 
that this evidence is consistent with the current 10 percent 
evaluation.  Despite the veteran's complaints, his use of a 
Beclomethasone nasal inhaler twice a day, and the fact that 
he has tried over the counter medications, there simply is no 
evidence of moderate or massive crusting, ozena, atrophic 
changes, or anosmia (and, as discussed below, no specific 
evidence of sinusitis).  Thus, the Board finds that a 
disability rating in excess of 10 percent is not warranted 
under the former Diagnostic Code 6501.  38 C.F.R. § 4.97, 
Diagnostic Code 6501.

Likewise, the record does not demonstrate the requisite 
objective manifestations for a rating greater than 10 percent 
under the provisions of Diagnostic Code 6522, pursuant to the 
revised criteria.  Neither the June 1996 VA ear, nose and 
throat examination nor the August 1997 outpatient examination 
revealed evidence of nasal polyps or major obstructions, and 
there is no other medical indication of record that the 
veteran has suffered any such symptoms.  The Board finds that 
a disability rating in excess of 10 percent is not warranted 
under the provisions of Diagnostic Codes 6522.  38 C.F.R. 
§ 4.97, Diagnostic Code 6522.

Alternatively, the Board has also considered evaluating the 
condition as sinusitis under the former and revised criteria 
for evaluating sinusitis pursuant to a general formula, as 
set forth Diagnostic Codes 6510-6514.  

Prior to October 7, 1996, under the general rating formula 
set forth in the Rating Schedule, a noncompensable evaluation 
is warranted for X-ray manifestations only and mild or 
occasional symptoms.  38 C.F.R. § 4.97, Diagnostic Code 6510 
(1996).  A 10 percent rating is warranted for moderate 
sinusitis with discharge or crusting or scabbing, infrequent 
headaches.  Id.  A 30 percent rating is warranted for severe 
sinusitis with frequently incapacitating recurrences, severe 
and frequent headaches, purulent discharge or crusting 
reflecting purulence.  Id.  A 50 percent rating is warranted 
for sinusitis, postoperative, following radical operation, 
with chronic osteomyelitis requiring repeated curettage, or 
severe symptoms after repeated operations.  Id.

Under the revised regulations, effective October 7, 1996, a 
noncompensable evaluation is warranted for sinusitis detected 
by X-ray only.  38 C.F.R. § 4.97, Diagnostic Code 6510 
(1999).  A 10 percent rating is warranted for one or two 
incapacitating episodes per year of sinusitis requiring 
prolonged (lasting four to six weeks) antibiotic treatment, 
or; three to six non-incapacitating episodes per year of 
sinusitis characterized by headaches, pain, and purulent 
discharge or crusting.  Id.  A 30 percent evaluation is 
warranted for sinusitis with three or more incapacitating 
episodes per year of sinusitis requiring prolonged (lasting 
four to six weeks) antibiotic treatment, or; more than six 
non-incapacitating episodes per year of sinusitis 
characterized by headaches, pain, and purulent discharge or 
crusting.  Id.  A 50 percent rating is warranted for 
sinusitis following radical surgery with chronic 
osteomyelitis, or; near constant sinusitis characterized by 
headaches, pain and tenderness of affected sinus, and 
purulent discharge or crusting after repeated surgeries.  Id.  
The Rating Schedule noted that an incapacitating episode of 
sinusitis means one that requires bed rest and treatment by a 
physician. 

Here, however, there is no basis for assigning a higher 
evaluation pursuant to the applicable rating criteria for 
evaluating sinusitis.  Indeed, a review of the record reveals 
no clinical evidence of or diagnosis of sinusitis, to include 
on x-ray.  Moreover, while the VA physician who examined the 
veteran in August 1997 included a history of sinusitis in her 
assessment, she also indicated that the veteran's history was 
somewhat atypical for this.  Under these circumstances, the 
Board finds no basis for evaluating the condition, 
alternatively, as sinusitis, or for assigning a separate 
evaluation for such condition (noted, at best, only 
historically).

Accordingly, the Board concludes that there is no schedular 
basis for assignment of an evaluation in excess of the 
currently assigned 10 percent rating for allergic rhinitis 
with sinusitis.  Additionally, there is no indication that 
the evidence of record presents such an exceptional or 
unusual disability picture so as to render impractical the 
application of the regular rating schedule standards and to 
warrant assignment of an increased evaluation on an extra-
schedular basis.  See 38 C.F.R. § 3.321(b)(1) (1999).  There 
is no showing that the veteran's allergic rhinitis with 
sinusitis has resulted in marked interference with employment 
(i.e., beyond that contemplated in the assigned evaluation) 
or necessitated frequent periods of hospitalization.  
Further, symptoms of the service-connected allergic rhinitis 
with sinusitis are not otherwise shown to be so exceptional 
or unusual that the schedular criteria are inadequate to 
evaluate them.  In the absence of evidence of such factors, 
the Board finds that criteria for submission for assignment 
of an extra-schedular rating, pursuant to 38 C.F.R. 
§ 3.321(b)(1), are not met.  See Bagwell v. Brown, 9 Vet. 
App. 337 (1996); Floyd v. Brown, 9 Vet. App. 88, 94-95 
(1996); Shipwash v Brown, 8 Vet. App. 218, 227 (1995).

As the preponderance of the evidence is against the claim for 
a higher evaluation for allergic rhinitis with sinusitis, the 
benefit-of-the-doubt doctrine does not apply, and the claim 
must be denied.  See 38 U.S.C.A. § 5107(b) (West 1991); 
Gilbert v. Derwinski, 1 Vet. App 49, 55-57 (1990).


ORDER

A rating in excess of 10 percent for allergic rhinitis with 
sinusitis is denied.



		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals



 

